DLD-098                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                       No. 10-3133
                                      ____________

                                STEVEN JEAN-PIERRE,
                                                  Appellant,

                                             v.

                WARDEN HOWARD HUFFORD, F.C.I. SCHUYLKILL
                    __________________________________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                               (D.C. Civ. No. 10-cv-01361)
                          District Judge: Christopher C. Conner
                       __________________________________

                      Submitted on a Motion to Dismiss the Appeal
                                   January 28, 2011

              Before: BARRY, FISHER and STAPLETON, Circuit Judges

                            (Opinion filed: February 8, 2011)
                                    ____________

                                        OPINION
                                      ____________



PER CURIAM

       Appellant Steven Jean-Pierre, a federal inmate at the Federal Correctional

Institution - Schuykill in Minersville, Pennsylvania, filed an emergency petition in the

United States District Court for the Middle District of Pennsylvania pursuant to 28 U.S.C.

§ 1651 and 28 U.S.C. § 2241. Jean-Pierre alleged that he was being held unlawfully in

                                             1
administrative detention in the Special Housing Unit at FCI-Schuylkill. He is serving a

sentence of 188 months for controlled substance and weapons violations and has been in

custody since 1997. In June, 2009, he was designated to the minimum security Federal

Prison Camp - Schuylkill, but, after approximately 8 months, he was placed in

administrative detention. He has remained there continuously, notwithstanding that he

has not been charged with, or convicted of, any disciplinary infractions. He is locked

down 24 hours per day, gets only 3 showers per week, has no access to a telephone, the

law library, or the commissary, and gets no exercise. Alleging a violation of his Eighth

Amendment right to be free from cruel and unusual punishment, Jean-Pierre sought

immediate release from the Special Housing Unit.

       In an order entered on July 2, 2010, the District Court summarily dismissed the

petition without prejudice to the filing of a civil rights action. The court reasoned that

habeas corpus relief is available only to one who challenges the fact or duration of his

confinement, Preiser v. Rodriguez, 411 U.S. 475, 494 (1973), and since Jean-Pierre

sought to challenge only the conditions of his confinement, he would have to do so

through a civil rights action, Leamer v. Fauver, 288 F.3d 532, 540 (3d Cir. 2002).

       Jean-Pierre appeals. After he filed his Informal Brief, appellee Warden Howard

Hufford filed a motion to dismiss the appeal on the ground of mootness, which Jean-

Pierre opposes.

       We will grant the motion and dismiss the appeal as moot. We have jurisdiction

under 28 U.S.C. § 1291. Warden Hufford asserts in his motion to dismiss that Jean-

Pierre’s petition for release from administrative detention in the Special Housing Unit is

now moot. On September 22, 2010, Jean-Pierre was transferred out of FCI-Schuylkill to

                                              2
the Low Security Correctional Institution – Allenwood, located in White Deer,

Pennsylvania, where he now lives in the general population. Attached to the motion to

dismiss is a Declaration from Joseph McCluskey, Senior Attorney at FCI-Allenwood,

attesting to the essential facts of the transfer and placement in the general population.

Noting that, in his Informal Brief, Jean-Pierre requested an immediate transfer from the

SHU to another prison altogether, Warden Hufford contended that Jean-Pierre had

received all of the relief he sought via both his emergency petition and his Informal Brief.

       We have reviewed Jean-Pierre’s original emergency petition pursuant to 28 U.S.C.

§ 1651 and 28 U.S.C. § 2241, his Informal Brief on appeal, and his response in

opposition to the Warden’s motion to dismiss the appeal. We agree that the appeal is

moot. In his original emergency petition, Jean-Pierre asked to be released from

administrative detention at FCI-Schuylkill, and, in his Informal Brief, he asks that we

order his “immediate transfer from SHU to another prison,” Informal Brief, at 5.1 This is

all the relief he requested. The federal courts may adjudicate “only actual, ongoing cases

or controversies.” Burkey v. Marberry, 556 F.3d 142, 147 (3d Cir.), cert. denied, 130 S.

Ct. 458 (U.S. 2009) (quoting Lewis v. Continental Bank Corp., 494 U.S. 472, 477

(1990)). This “case or controversy” requirement continues at the appellate stage and

requires that a party like Jean-Pierre have a personal stake in the outcome. See id. That

personal stake is now absent from his case because his injury has been redressed by the

BOP. We are unable to fashion any form of meaningful relief and thus, whether or not

the original action sounded in civil rights, the appeal is moot. See Artway v. Att’y Gen.

of New Jersey, 81 F.3d 1235, 1246 (3d Cir. 1996).

1
In his response in opposition to the motion to dismiss, Jean-Pierre failed to address the
Warden’s mootness argument.
                                            3
For the foregoing reasons, we will dismiss the appeal as moot.




                                     4